Title: To Benjamin Franklin from Georges-Marie Butel-Du Mont, 8 February 1778
From: Butel-Du Mont, Georges-Marie
To: Franklin, Benjamin


Monsieur,
A Paris ce 8 fev. 1778
J’ai publié, il y a environ vingt trois ans, une histoire des établissemens Anglois en Amérique. L’attention que ces colonies attirent aujourd’hui, et l’interest qu’inspirent leurs habitans par la résolution et la conduite avec lesquelles ils défendent leur liberté m’ont fait naître le dessein de refondre cette histoire et de la continuer jusqu’au temps présent. Je désire que vous veüillies bien, Monsieur, seconder un dessein dont la source est dans l’approbation de coeur que je donne à la raison, au courage de vos compatriotes et dans mon amour pour mes semblables à qui les exemples que donne l’amérique peuvent être utiles.
M. Barbeu du Bourg que j’avois prié de vous demander pour moi votre Secours, m’a Dit, Monsieur, que vous étiez disposé à me l’accorder, mais que vous vouliez auparavant voir l’histoire que j’ai faite. J’ai l’honneur de vous en envoyer un exemplaire. Je suis confus de vous l’offrir si délabré et si Barbouillé. C’est celui que je m’étois réservé et le seul que je posséde. Je ne puis que vous le prêter. Depuis huit jours, j’ai cherché vainement dans la Librairie de Paris un exemplaire dont je puisse vous faire l’hommage et qui méritât au moins par son extérieur de vous être présenté. Il n’y en a plus du tout de la premiere partie qui parût environ trois ans avant la seconde. Les exemplaires de la seconde partie qui se trouvent encore sont d’une édition contrefaite pleine de défauts. Je joins à ces deux volumes un autre ouvrage de moi qui expose des principes particuliers sur les effets du luxe consideré sous le point de vue qui peut intéresser un homme d’Etat. Je vous prie, Monsieur, de vouloir bien garder ces deux derniers volumes et les recevoir en présent comme un témoignage de la vénération profonde avec laquelle j’ai l’honneur d’être, Monsieur, Vôtre très humble et très obéïssant serviteur
Du Mont
Rüe st. Denis vis-à-vis sr. Chaumont
 
Notation: Dumont Historien Feb 8. 78.
